             Case 2:17-bk-57774                  Doc 47    Filed 08/21/20 Entered 08/21/20 14:38:27                              Desc Main
                                                           Document     Page 1 of 5
Fill in this information to identify the case:

Debtor 1 Kevin Joe Marcum

Debtor 2 Judy Kay Marcum
(Spouse, if filing)


United States Bankruptcy Court for the: SOUTHERN                   District of OHIO
                                                                             (State)

Case number 2:17-bk-57774



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                     12/16


If the debtors’ plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtors’
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtors’ principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor:               U.S. Bank National Association, Not In Its         Court claim no. (if known)          4
                                Individual Capacity But Solely As Trustee
                                For The CIM Trust 2018-NR1 Mortgage-
                                Backed Notes, Series 2018-NR1

Last four digits of any number you                 XXXXXX3851
use to identify the debtors’ account:

Does this notice supplement a prior notice of postpetition fees, expenses,
and charges?
   No
   Yes. Date of the last notice:

Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow
account disbursements or any amounts previously itemized in a notice filed in this case or ruled on by the bankruptcy court.
        Description                                                                     Dates incurred                                  Amount

1.      Late charges                                                                                                             (1)    $          0.00
2.      Non-sufficient funds (NSF) fees                                                                                          (2)    $          0.00
3.      Attorney fees                                                                                                            (3)    $          0.00
4.      Filing fees and court costs                                                                                              (4)    $          0.00
5.      Bankruptcy/Proof of claim fees                                                                                           (5)    $          0.00
6.      Appraisal/Broker's price opinion fees                                                                                    (6)    $          0.00
7.      Property inspection fees                                                                                                 (7)    $          0.00
8.      Tax advances (non-escrow)                                                       3/12/2020, 6/25/2020                     (8)    $        299.84
9.      Insurance advances (non-escrow)                                                                                          (9)    $          0.00

10. Property preservation expenses. Specify:          _____________                                                              (10)   $          0.00



The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.

If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.




Official Form 410S2                              Notice of Postpetition Mortgage Fees, Expenses, and Charges                                page 1
           Case 2:17-bk-57774                        Doc 47    Filed 08/21/20 Entered 08/21/20 14:38:27                               Desc Main
                                                               Document     Page 2 of 5
Debtor 1        Kevin Joe Marcum                                                    Case number (if known)      2:17-bk-57774
                First Name   Middle Name Last Name



Part 2:          Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.
Check the appropriate box.

 I am the creditor.
 I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best
of my knowledge, information, and reasonable belief.

           X     /s/A. Michelle Hart Ippoliti                                                           Date       8/21/2020
                 Signature

Print:           A. Michelle                                              Hart Ippoliti                 Title      Authorized Agent
                 First Name                   Middle Name                 Last Name

Company          McCalla Raymer Leibert Pierce, LLC

Address          1544 Old Alabama Road
                 Number           Street
                 Roswell                              GA                   30076
                 City                                 State                ZIP Code

Contact phone           678-281-6537                                            Email       Michelle.HartIppoliti@mccalla.co
                                                                                            m




Official Form 410S2                                  Notice of Postpetition Mortgage Fees, Expenses, and Charges                            page 2
Case    2:17-bk-57774
B 10 (Supplement 2) (12/11)         Doc 47         Filed 08/21/20
                                                             Case:  Entered 08/21/20 14:38:27                                      Desc Page
                                                                                                                                        Main 3
                                                   Document      Page 3 of 5
                                  UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF OHIO


In re:                                                                   )
                                                                         )      Case No. 2:17-bk-57774
Kevin Joe Marcum                                                         )      Chapter 13
Judy Kay Marcum                                                          )
                                                                         )      JUDGE: Jeffery P. Hopkins


                                                               EXHIBIT B

                                                   ITEMIZATION OF CLAIM
Tax Advances (non-Escrow)                                                                                                              $149.92

             03/12/2020                                         County Taxes Advanced                                    $149.92

Tax Advances (non-Escrow)                                                                                                              $149.92

             06/25/2020                                         County Taxes Advanced                                    $149.92



 TOTAL POSTPETITION FEES, EXPENSES, AND CHARGES:                                                                                      $299.84

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11
U.S.C. § 1322 (b)(5) and Bankruptcy Rule 3002.1
Case    2:17-bk-57774
B 10 (Supplement 2) (12/11)   Doc 47   Filed 08/21/20
                                                 Case:  Entered 08/21/20 14:38:27        Desc Page
                                                                                              Main 4
                                       Document      Page 4 of 5




                                                        Bankruptcy Case No.: 2:17-bk-57774
  In Re:                                                Chapter:             13
           Kevin Joe Marcum                             Judge:               Jeffery P. Hopkins
           Judy Kay Marcum

                                       CERTIFICATE OF SERVICE

       I, A. Michelle Hart Ippoliti, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama
Road, Roswell, GA 30076, certify:

           That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
POSTPETITION MORTGAGE FEES, EXPENSES, AND CHARGES filed in this bankruptcy
matter on the following parties at the addresses shown, by regular United States Mail, with
proper postage affixed, unless another manner of service is expressly indicated:

Kevin Joe Marcum
11760 State Route 160
Vinton, OH 45686

Judy Kay Marcum
11760 State Route 160
Vinton, OH 45686

Karen E Hamilton                                (served via ECF Notification)
2025 South High Street
Columbus, OH 43207
Case    2:17-bk-57774
B 10 (Supplement 2) (12/11)   Doc 47   Filed 08/21/20
                                                  Case:  Entered 08/21/20 14:38:27     Desc Page
                                                                                            Main 5
                                       Document       Page 5 of 5
Interim Faye English                            (served via ECF Notification)
130 East Wilson Bridge Road
Suite 200
Worthington, OH 43085

Asst US Trustee (Col)                           (served via ECF Notification)
Office of the US Trustee
170 North High Street
Suite 200
Columbus, OH 43215

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

 Executed on:        8/21/2020         By:   /s/A. Michelle Hart Ippoliti
                       (date)                A. Michelle Hart Ippoliti
                                             Authorized Agent for U.S. Bank National Association,
                                             Not In Its Individual Capacity But Solely As Trustee
                                             For The CIM Trust 2018-NR1 Mortgage-Backed
                                             Notes, Series 2018-NR1
